Citation Nr: 1145966	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-11 355	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected lumbar spine disability or major depression.  

2.  Entitlement to an initial increased rating for a low back disability, rated 10 percent prior to April 8, 2008; 40 percent from April 8, 2008 to September 29, 2010; 100 percent from September 30, 2010, to November 30, 2010; and 40 percent since December 1, 2010.  

3.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).  

4.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  

5.  Entitlement to an initial compensable rating for a bunion of the right toe with hallux valgus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before a Decision Review Officer in August 2008 at the RO in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the increased rating issues on appeal, the Veteran was afforded VA examinations in May 2007 and June 2007.  When the Veteran submitted his notice of disagreement in November 2007, he indicated that his disabilities had worsened since the examinations in 2007.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

While the Veteran was also afforded a VA examination in April 2009 which included a brief assessment of the increased rating claims, the RO did not issue a supplemental statement following the 2009 VA examination.  However, as the Veteran has indicated that his conditions continue to deteriorate and because the most recent examination is more than two years old, the Veteran should be afforded current examinations to assess the nature and severity of his service-connected disabilities.  Additionally, with regard to the Veteran's service-connected lumbar spine disability, the Veteran underwent a decompressive laminectomy at VA in October 2010 and has not been reexamined following that procedure.  

With regard to the issue of entitlement to service connection for a sleep disorder, the Veteran was afforded a VA psychiatric examination in July 2007 at which time he was assessed with major depressive disorder and nightmare disorder.  The Veteran was also assessed with insomnia at a VA examination in April 2009 which the examiner related to major depressive disorder.  The Veteran was subsequently granted service connection for major depression.  He originally claimed a sleep disorder secondary to back pain.  While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).   The Veteran's claim for a sleep disorder has not been adjudicated on a secondary basis.  Moreover, while insomnia has been related to major depressive disorder, it is not clear whether a nightmare disorder is part of the major depression for which service connection is in effect or whether this condition is secondary to the service-connected lumbar spine disability.  In order to properly adjudicate the claim for a sleep disorder, a VA examination with etiology opinion should be obtained.  

The Veteran submitted an April 2009 letter from the Social Security Administration (SSA) which indicates that he is in receipt of SSA disability benefits for a lumbar spine disability among other disabilities.  It does not appear that the RO attempted to obtain the SSA records used in the Veteran's disability decision.  All records associated with that decision should be obtained.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

VA outpatient treatment records dated through March 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after March 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period from March 2009 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available.

2.  Contact the SSA and obtain copies of the Veteran's records regarding claims for SSA disability benefits, including any administrative decisions and all clinical records upon which those decisions were based.  If the search for any such records yields negative results, that fact should be clearly documented in the claims folder.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his cervical and lumbar spine disabilities, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected cervical and lumbosacral spine disabilities.

(b)  Report range of motion measurements for the cervical and thoracolumbar spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the cervical and lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's cervical and lumbar spine disability, to include any bowel or bladder impairment with regard to the lumbar spine disability.  With regard to any neurological disability resulting from the service-connected cervical and lumbar spine disabilities, the specific nerve affected should be specified, and the degree of complete or incomplete paralysis stated.

(e)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected cervical and lumbar spine disabilities and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

4.  Schedule the Veteran for a VA examination to determine the current degree of severity of his GERD.  The examiner should review the claims file and should note that review in the report.  The examiner should identify the nature, frequency, and severity of all current manifestations of GERD.  The examiner should state whether or not the Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis, melena, or  moderate anemia.  The examiner should state whether the symptoms are productive of severe impairment of health, considerable impairment of health, or less than considerable impairment of health.  The rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for a VA examination to determine the severity of his bunion of the right toe with hallux valgus.  The claims file must be reviewed by the examiner and that review should be noted in the report.  The examiner's report should set forth all complaints, findings, and diagnoses of the right toe disability.  The examiner should fully describe any functional limitation due to pain, weakened movement, excess movement, fatigability, or incoordination.  The examiner should state whether there is X-ray evidence of arthritis and any limitation of motion.  The examiner should state whether there is severe hallux valgus, equivalent to amputation of the great toe.  The examiner should state whether the hallux valgus has been operated with resection of the metatarsal head.  Any additional functional limitation during flare-ups and following repetitive use should also be noted.  The rationale for all opinions must be provided.

6.  Schedule the Veteran for a VA examination to determine the etiology of his claimed sleep disorder.  Any indicated tests should be accomplished.  A complete rationale for any opinion expressed must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder (diagnosed as a nightmare disorder and/or insomnia) is related to his military service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a sleep disorder was caused or aggravated by his service-connected lumbar spine disability or major depression.

7.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers the evidence received since the statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

